Name: 90/501/EEC: Commission Decision of 4 October 1990 amending Decision 73/262/EEC establishing provisions for statistical surveys to be carried out by the member States on bovine livestock, forecasts on the availability of bovine animals for slaughter and statistics on slaughtered bovine animals
 Type: Decision_ENTSCHEID
 Subject Matter: economic analysis;  means of agricultural production;  tariff policy;  agricultural activity
 Date Published: 1990-10-10

 Avis juridique important|31990D050190/501/EEC: Commission Decision of 4 October 1990 amending Decision 73/262/EEC establishing provisions for statistical surveys to be carried out by the member States on bovine livestock, forecasts on the availability of bovine animals for slaughter and statistics on slaughtered bovine animals Official Journal L 278 , 10/10/1990 P. 0041 - 0042COMMISSION DECISION of 4 October 1990 amending Decision 73/262/EEC establishing provisions for statistical surveys to be carried out by the Member States on bovine livestock, forecasts on the availability of bovine animals for slaughter and statistics on slaughtered bovine animals (90/501/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Communities, Having regard to Council Directive 73/132/EEC of 15 May 1973 on statistical surveys to be carried out by the Member States on bovine livestock, forecasts on the availability of bovine animals for slaughter and statistics on slaughtered bovine animals (1), as last amended by Directive 88/659/EEC (2), and in particular Article 3 (3) thereof, Having regard to Commission Decision 73/262/EEC (3), Whereas the carrying out of surveys requires the establishment of definitions of the categories of animals envisaged in Decision 73/262/EEC; Whereas experience has shown that in order to avoid any ambiguity it is desirable that the definition of categories of cows be amended; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Statistics, HAS ADOPTED THIS DECISION: Article 1 The definitions of "dairy cows" and "other cows" which appear in Annex I to Decision 73/262/EEC are hereby replaced by the definitions contained in Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 4 October 1990. For the Commission Henning CHRISTOPHERSEN Vice-President (1) OJ No L 153, 9.6.1973, p. 25. (2) OJ No L 382, 31.12.1988, p. 34. (3) OJ No L 253, 10.9.1973, p. 5. ANNEX >PIC FILE= "T0047847">